Citation Nr: 1822389	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  10-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities prior to March 1, 2004.


REPRESENTATION

Veteran represented by:	Kenneth Carpenter, Attorney 


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In February 2015, the RO in Milwaukee, Wisconsin granted total disability evaluation based on individual unemployability (TDIU), assigning an effective date of March 1, 2004.  The Veteran then perfected an appeal to the effective date assigned for the TDIU.  

In October 2015the Board denied an earlier effective date and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court granted a joint motion for remand (JMR) and vacated the October 2015 Board decision that denied entitlement to an effective date prior to March 1, 2004.  .

In July 2017 the Board remanded this matter for additional development consistent with the terms of the JMR to include obtaining earnings reports from 1997 to 2004.  The Board finds that the remand directives have been substantially complied with and therefore will adjudicate the matter.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Prior to March 1, 2004, the preponderance of the evidence does not show that the Veteran was unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities.  






CONCLUSION OF LAW

Prior to March 1, 2004, the requirements for a total disability evaluation based on individual unemployability due to service-connected disability were not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.159, 3.340, 4.1, 4.7, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria 

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. 

If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).
To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment is not considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Factual Background and Analysis 

The Veteran contends that his service-connected disabilities rendered him unemployable, prior to March 1, 2004.  His service-connected disabilities, prior to March 1, 2004, include:  posttraumatic stress disorder (PTSD) rated at 70 percent from January 1989; meralgia paresthetica, right hip rated at 10 percent from January 1969; meralgia paresthetica, left hip rated at 10 percent from January 1969.  


The Board notes that as of January 15, 1998, the Veteran's combined disability rating is 80 percent.  Therefore, the schedular threshold requirement for establishing entitlement to TDIU has been met.  The Veteran has at least one disability ratable at 40 percent or more, and the additional service-connected disabilities bring the combined rating to 70 percent or more.  As such, 38 C.F.R. § 4.16(a) is for application.  

The Veteran was granted total disability evaluation based on individual unemployability (TDIU) in March 2004 with an effective date of March 1, 2004-the date after his last day of employment.  

The main question before the Board is whether prior to March 1, 2004, the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore, supra.

The Veteran first applied for service connection for PTSD in January 1989.  The RO granted service connection for PTSD in a May 2009 rating decision, assigning a 50 percent disability rating with an effective date of June 16, 2006.  In June 2014, the Board granted an earlier effective date of January 13, 1989.  The assigned effective date was based on the date VA received the initial claim-January 13, 1989.  This effective date was granted because there were service department records which existed at the time of the original denial but had not been associated with the claims file at the time.  Consistent with the Board's decision, the RO issued a decision in February 2015 granting an effective date of January 13, 1989.  The RO also increased the disability rating from 50 to 70 percent.  

Because the Veteran's PTSD appeal arguably included a claim for TDIU, the Board will assume that the earliest potential effective date for the Veteran's award of a TDIU is January 13, 1989-the effective date of the Veteran's PTSD evaluation. 

Therefore, the Board will examine evidence between January 1989 and March 2004 to determine whether a TDIU is warranted.  In order to obtain a complete and full picture, the Board will briefly discuss relevant and pertinent evidence that is dated outside of the appeal period. 

Upon review of the record, the Board finds that during the entirety of the appeal period the Veteran was generally employed and his employment was "marginal" as that term is used in 38 C.F.R. § 4.16(a).  However, the record does not show that the Veteran's marginal employment was solely the result of his service-connected disabilities.  

In VA Form 21-8940, the Veteran indicated that the last time he worked full-time was in February 28, 2004.  He indicated that he was employed as a recreation aide from March 2002 to February 2004, earning no more than $932 a month.  He indicated that the most he had earned in one year was $25,702, in 1999 as an in-home assistant.  He also indicated the date his disability affected his full-time employment and the date he became too disabled to work was February 28, 2004, attributing it to PTSD and the right and left hip disabilities.  According to his TDIU application, the Veteran completed four years of high school and attended college for a few months from 2001 to 2002.  The Veteran reported that it became too dangerous for him to work in a prison setting with his disability.  

An August 1986 private record indicates the Veteran had trouble working as a postal sorter because he had difficulty with transposing words and letters on the fronts of envelopes.  A September 1986 private record indicates probable dyslexia and anxiety.  

A January 1988 letter from a private provider indicates that the Veteran complained of pain and occasional numbness in his feet and that the results of a computerized axial tomography (CAT) scan showed early spinal stenosis, secondary to facet hypertrophy and ligamentous hypertrophy.  The examiner noted that he felt this was directly related to the paresthatias and pain in the Veteran's legs. 

A January 1989 private psychological evaluation notes the Veteran's report of having a black out at work related to PTSD that resulted in him losing his job with the postal system.  
A February 1989 private evaluation indicates that the Veteran sought treatment for depression related to him losing his job and finding out that he was severely dyslexic. 

A June 2000 VA medical record indicates the Veteran was then unemployed.  He also reported that he was working as a ranch hand and injured his back when a horse he was on ejected him.  He stated that he has not been able to do much work since then.

A June 2000 VA discharge report indicates the Veteran was admitted to the hospital in relation to his psychiatric disorder for four days.  He developed distress, depression, and isolation due to unemployment and continued low back pain.  The examiner stated the prognosis as "[g]ood.  As patient is obviously intelligent, has considerable people skills and employable skills.  He has maintained jobs in the past."  The examiner noted that the Veteran has shelter and intends on looking for employment. 

A November 2000 VA Compensation and Pension examination report for peripheral nerves exam indicates that the Veteran, functionally, has been unemployed since May 2000.  Prior to that, the Veteran worked for two months without difficulty mowing lawns, and prior to that, he was a live-in resident for two years with no time off due to his disabilities.  The examiner opined that the Veteran's limitations were due to his musculoskeletal disorders.

A May 2003 VA psychiatry note indicates that the Veteran called to report problems with his legs, stating that he is unable to stand/walk longer than 15 minutes, which was causing problems with his employment.

A September 2003 VA psychiatry note, indicates that the Veteran called to report concerns about his legs.  He communicated that he was becoming a security risk at his place of employment due to being unable to respond to emergencies and voiced his concern with his diagnosis and treatment of leg problems and his employment.  

A November 2003 VA neurology note describes problems with work due to a walking limitation.

A January VA 2004 orthopedic consultation note indicates a diagnosis of bilateral left extremity neuropathic symptoms of unclear etiology.  

According to a February 2004 VA psychiatry note the Veteran reported that he felt his hip give out, and he was unable to walk due to issues with his legs.  He described that his legs go numb and his feet become cold.  He reported being unable to work due to danger associated with this issue.  

An April 2004 VA examination report notes the Veteran's reports of being unemployed since March 2004 due to his bilateral hip and thigh pain.  He reported having to give up his job as an activity therapist at the local prison because he was unable to walk for any significant distance. 

A May 2004 VA neurology consultation note shows a diagnosis of spinal/root compression and reports of hip pain for over 30 years.  An addendum includes the Veteran's reports of not being able to continue his employment with the department of corrections because of his back pain.  He reported having a lot of problems walking and could only walk 100 yards due to pain in the hips and thighs.  The examiner noted his review of MRI images and gave a diagnosis of significant lumbar spinal stenosis.  An additional addendum also indicates a referral to neurosurgery clinic due to pain in the back and legs from lumbar spinal stenosis.  

In a July 2004 VA medical record, the examiner indicated that the Veteran has meralgia paresthetica and lumbar stenosis (both since service).  The examiner noted that the numbness in the legs is related to spinal disease or stenosis with nerve root entrapment rather than the lateral femoral cutaneous nerve entrapment or meralgia paresthetica.  

A private examiner provided three letters regarding her opinion of the Veteran's ability to work.  In a letter dated April 2007 the private provider indicated that the Veteran "is presently unemployable because of his physical and psychiatric difficulties."  In the letter dated June 2009 she stated that the Veteran "presently is unemployable and could not obtain substantially gained employment because of the severity of his Post Trauma Stress Disorder."  In a letter dated September 2010 she stated that the Veteran "is not able to obtain and maintain substantial gainful employment because of the severity of his Post Trauma Stress Disorder alone beginning in June of 2006." 

A March 2017 private vocational consultation report indicates the Veteran was hospitalized in 1997 for seven months due to his PTSD.  The private vocational expert opined that the Veteran was unable to secure and follow substantially gainful employment due to his service-connected PTSD from January 1, 1997, to March 1, 2004.  Although detailed in her overall report, the private vocational expert did not take into account the Veteran's additional disabilities, both nonservice connected and service connected, when rendering her opinion.  She also significantly relied on medical evidence dated following his current effective date for the grant of a TDIU.  Moreover, she did not address any of the records associated with his SSA disability determination showing that his back disability was the primary cause of his unemployability.  She also opined that "[m]edical professionals are qualified to define the physical or mental limitations extending from a condition, but have no expertise in translating this information into the degree of impact on the ability to work, particularly when dealing with a combination of physical and mental limitations.  A vocational expert is uniquely qualified to evaluate how specific limitations impact the performance of work activity."   

The SSA disability determination indicates that the Veteran was found to be disabled as of February 28, 2004, with the primary diagnosis being disorders of back and secondary diagnosis being late effects of muscular and connective tissue injury.  As part of his application for SSA benefits, the Veteran completed a work history report.  He was employed as an activity therapist from 2002 to 2004, earning $11.25 per hour, working eight hours a day, five days a week.  He was employed as an "RFDF Care Provider" from 1997 to 1999 earning $7 per hour, working eight hours a day, five days a week.  He was employed as a police officer from 1989 to 1996, earning $10 an hour, working eight hours a day, five days a week, and was employed as a grounds keeper from 1986 to 1989 earning $10 an hour, working eight hours a day, five days a week.  He also reported attending computer programming school in 2000 and not receiving any earnings.  See Work history report submitted April 2006.

A report of contact by SSA reflects a conversation to clarify the Veteran's work history.  The Veteran reported that he was an activity/recreational therapist for 46 criminally insane inmates from 2002 to 2004 and that his duties required him to stand or walk for about six hours a day, supervise the inmates, often standing over them with a radio and a can of mace and lift a maximum of 20 pounds.  He reported working for RFDF as a care provider from 1997 to 1999.  He stated that he took care of two severely mentally challenged children, doing their laundry and taking them to doctor's appointments.  This job required him to stand or walk for 50 percent of his eight hour work day, lifting a maximum of 40 pounds.  He confirmed that in 2000 he went to computer programing school and did not receive any earnings.  See Report of Contact submitted April 2006.  

In a September 2014 brief, the Veteran's attorney argues that the Board should assign an effective date of January 1, 1997.  The attorney noted that the Veteran's earnings show that he failed to earn above the poverty threshold in 1997, 1998, 2001, and 2002.  His attorney argues that the effective date should at least be from January 1, 2004.  

Earning records submitted September 2014 indicate that the Veteran was employed from 1980 to 2000 and from 2002 to 2004.  Looking at the records pertaining to the years 1989 to 1996 the wages were as follows:  $17,379.53 in 1989, $17,155.52 in 1990, $17,393.99 in 1991, $18,390.46 in 1992, $14,333.86 in 1993, $21,767.74 in 1994, $23,554.58 in 1995, $25,643.20 in 1996.  

Earnings records provided by the SSA indicate the following wages for the Veteran: $733.35 in 1997, $1530.19 in 1998, $25,702.46 in 1999, $18,846.88 in 2000, $8,403.89 in 2002, $22,480.28 in 2003 and $3,626.10 in 2004.  The report reflects that no wages were earned in 2001.  

The Board finds that the preponderance of the evidence shows that Veteran was not precluded from obtaining and maintaining gainful employment consistent with his education and occupational experience due to his service-connected disabilities prior to March 1, 2004.  

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki,733 F.3d 1350 (2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floor v. Shinseki, 26 Vet. App. 376, 381 (2013).  In this regard, the functional effects resulting from the Veteran's service-connected disabilities as assessed by the VA examiners are highly probative.

Here, the evidence shows that the Veteran has been consistently employed from 1989 to 2004.  The Board finds that the Veteran's income for 1999, 2000, 2002, and 2003 exceeded the poverty thresholds for those years.  Therefore, for calendar years 1999, 2000, 2002, and 2003 the Veteran's employment was substantially gainful, and entitlement to a TDIU is not warranted.  The Veteran reported that he elected to take a class and refrain from entering the work force for a year and the earnings record supports this as there were no wages indicated for 2001.  In the absence of evidence to the contrary, the Board finds that the Veteran was not precluded from engaging in substantially gainful employment for the year 2001, therefore a TDIU is not warranted for that year.  

The evidence also indicates that there were times when the Veteran's employment was marginal, as his annual salary was below poverty level in 1997, 1998, 2002, and 2004.  See https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  The question remaining is whether the Veteran's service-connected disabilities alone precluded him from obtaining substantially gainful employment in 1997, 1998, 2002, and 2004.  

Specifically, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a total rating based upon individual unemployability, due solely to his service-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The crucial inquiry for the Board is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose, 4 Vet. App. at 363.  The fact that the Veteran had times of marginal employment is not enough.  It must be determined that his service-connected disorders without regard to his advancing age make him incapable of performing the acts required by employment.  Id.   

A review of the medical evidence indicates that the pain and treatment associated with the Veteran's back and legs are the disorders most represented.  When SSA deemed him disabled, the primary cause was listed as his back disorder.  The June 2000 VA provider stated the Veteran's prognosis was "good," indicating he had considerable employable skills and had the intention of finding employment.  The November 2000 VA examiner noted that functionally the Veteran has been unemployed since May 2000, but noted that his limitations were due to musculoskeletal problems.  This examiner did not elaborate on what specific areas of the body to which he was referring, but the examiner did not specifically find that his bilateral hip disabilities were the source of his unemployability.  

VA medical treatment records dated from May 2003 to May 2004 indicate that the Veteran had leg pain and back pain, and he attributed that pain as the reason he was unable to work.  There are private opinions of record that suggest the Veteran's PTSD prevented him from finding substantial employment (April 2007, June 2009, and September 2010).  The three private opinions all illustrate that the Veteran's PTSD did not render him unemployable until after March 1, 2004-the current effective date.  

The Board acknowledges that the March 2017 private vocational expert is competent and credible to provide an opinion regarding the impact the Veteran's PTSD had on his employment prior to March 1, 2004.  However, the opinion gave no deference to the Veteran's ongoing back and leg disabilities despite noting that the entire VA claims file was reviewed.  Moreover, she based her opinion almost entirely on his psychiatric symptoms, and noted that the Veteran had been consistent in his statements and in his medical records as to the impact of his symptoms.  The Board finds that the Veteran's medical records show varying reasons and reports for his difficulty in obtaining employment prior to March 1, 2004.  In conjunction with his medical treatment, he reported back and leg problems and causing an impact on his ability to work, but to the vocational expert, she only listed his psychological impact on his jobs during the appeal period.  The Board does not find that his reports to treating professionals and to the vocational experts were consistent at all.  Importantly, the most probative evidence of record shows that his back disability with stenosis caused the most impact on his employability.  

Although the report contains a detailed history of the Veteran's PTSD symptoms, the opinion is based solely on the fact that the Veteran suffered from PTSD during the appellate period.  The opinion further states that the Veteran's unemployability from January 1997 to March 2004 was caused by his PTSD alone.  The vocational expert's findings are simply not reflective of consideration of the record as a whole, and are far outweighed by the contrary evidence showing his nonservice-connected back disability caused him to be unemployable for the years of marginal employment prior to March 1, 2004.  In other words, the March 2017 vocational expert's opinion is less probative than the great weight of the other evidence of record.  

Even though the SSA findings are not binding on the Board, the Board finds them helpful in determining the cause of his periods of marginal employment prior to March 1, 2004.  The Veteran described his work history to SSA and rarely touched on his PTSD symptoms as the root of any difficulty in his employability prior to March 1, 2004.  This was a fact overlooked by the March 2017 vocational expert who expressed that she had a unique ability to translate this Veteran's physical and mental limitations into a degree of impact on his ability to work.  The Board is not persuaded by her opinion as it does not fully address the Veteran's physical limitations-including those caused by his nonservice connected disabilities.  

As stated above, the Veteran's annual salary exceeded the poverty level in 1999, 2000, 2002, and 2003.  The Veteran voluntarily refrained from obtaining employment in 2001.  Therefore, the issue is whether the Veteran's PTSD was the sole cause for his marginal employment during 1997, 1998, 2002, and 2004.  The Board finds that the opinion failed to consider relevant medical evidence and provided a conclusory opinion with no supporting rationale.  Additionally, the Board finds that the opinion was based upon factual errors.  The vocational report references a seven month hospital stay in 1997 due to the Veteran's PTSD.  Upon review of the record, there was no medical documentation located to substantiate that assertion.  As stated above, of record is a June 2000 VA discharge report indicating a four-day hospital stay.

Therefore, the Board gives greater probative value to the overwhelming medical documentation of record that show that the Veteran's marginal employment during 1997, 1998, 2002, and 2004 was not caused by the Veteran's PTSD alone or his other service-connected disabilities.  Specifically, the Board notes the VA medical treatment notes that span from June 2000 to June 2004, an April 2006 SSA disability determination; and the April 2007, June 2009 and September 2010 letters from a private provider that all show that the Veteran's marginal employment during 1997, 1998, 2002, and 2004 was not caused by his service-connected disabilities alone.  

Although the Veteran sincerely believes his service-connected PTSD rendered him unemployable prior to March 1, 2004, the most probative evidence of record does not show that the years of marginal employment were solely related to his service-connected disabilities.  In addition, by the Veteran's own representation, he was fully capable of supervising 46 criminally insane inmates from 2002 to 2004, walking six hours a day.  He also described working as a care provider for two severely mentally challenged children from 1997 to 1999.  Although the Veteran sincerely believes his service-connected disorders rendered him unemployable prior to March 1, 2004, the most probative evidence of record does not show that he was obtain and maintain substantially gainful employment solely due to his service-connected disabilities during that timeframe.  

In closing, the Board does not doubt that the Veteran's service-connected disabilities have some impact on his employability.  However, the 70 percent schedular evaluation for his service-connected PTSD and 80 percent combined evaluation in effect prior to March 1, 2004, recognizes significant industrial impairment resulting from his disorders.  

Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding that prior to March 1, 2004, his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.


ORDER

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities prior to March 1, 2004, is denied.





____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


